Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections 35 USC 112 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 17 recites the broad recitation “an antagonistic ligand,” and the claim also recites “preferably an antagonistic ligand of at least one of TNFR2 and Fn14,” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In the present instance, claim 20 recites the broad recitation “an antagonistic ligand of Fn14 is a multivalent ligand,” and the claim also recites “preferably the multivalent ligand causes clustering of Fn14 receptors,” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

In the present instance, claim 23 recites the broad recitation “T cell adoptive transfer,” and the claim also recites “preferably the T-cell adoptive transfer comprises at least one of I autologous in vitro cultured cell; and ii) T cells that have been genetically modified…,” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In the present instance, claim 24 recites the broad recitation “immune checkpoint blocking agent,” and the claim also recites “preferably the immune checkpoint blocking agents is at least on of ipilimumab, nivolumab, pembrolizumab, antibody BGB-A31 and atezolizumab,” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In the present instance, claim 25 recites the broad recitation “SMAC mimetic,” and the claim also recites “preferably the SMAC mimetic is birinapant,” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or 
In the present instance, claim 28 recites the broad recitation “the TWEAK-receptor agonist is administered simultaneously, separately or sequentially with the immunotherapy of the cancer,” and the claim also recites “preferably the TWEAK-receptor agonist is administered simultaneously, separately or sequentially with the SMAC mimetic,” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In the present instance, claim 29 recites the broad recitation “the TWEAK-receptor agonist is administered as a pretreatment of the immunotherapy of the cancer,” and the claim also recites “preferably the TWEAK-receptor agonist and the SMAC mimetic are administered as a pretreatment of the immunotherapy of the cancer,” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In the present instance, claim 30 recites the broad recitation “wherein the tumor cells in step c) undergo programmed cell death,” and the claim also recites “as indicated by the induction of Capase-3/7 activity over time,” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections 35 USC 102(A)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-21 and 26 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Vince et al. (2008; See ISR). 
Vince teaches that that upon ligand binding, the TNF superfamily receptor FN14 recruits a cIAP1 – Tnf receptor-associated factor 2 (TRAF2) complex and that signaling by FN14 promotes the lysosomal degradation of cIAP1 – TRAF2 in a cIAP1- dependent manner (abstract). This reference further teaches that (TWEAK)/FN14 signaling promotes the same noncanonical NF- B signaling elicited by IAP antagonists and, in sensitive cells, the same autocrine TNF -induced death occurs (Abstract). This reference further teaches that Knockout MEFs were generated from embryonic day – 15 embryos from wild-type and XIAP mice using standard procedures and infected with SV40 Large T antigen-expressing lentivirus. cIAP1, cIAP2, or TRAF2 conditional knockout MEFs were similarly generated from cIAP1 LoxP/LoxP or TRAF2 LoxP/LoxP embryonic day – 15 embryos (p. 182, Col. 1). Additionally, to delete cIAP1 or TRAF2, the transformed MEFs were infected with a cre-expressing lentivirus Vince teaches that significantly more sensitive to killing by TWEAK/TNF than their nontransformed progenitors, but tumor cells that express high levels of cIAP1 – TRAF2 are comparatively resistant to TWEAK/ TNF killing (p. 182, Col. 2; Fig. 8).  This reference concludes that 
Claim one is met by Vince because Fn14 antibody was administered to treat tumors having a TNF response signature. Claims 17-21 are met because an anti-Fn14 antibody was used, which acts as an antagonistic ligand of Fn14. Claim 26 is met because the mice had a mutation in the TNF pathway. 

Claim Rejections 35 USC 103(A)(1)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-22, and 24-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vine et al. in view of Kearney et al. (See ISR).
Kearney teaches that CD8+ T cells and NK cells potently kill tumor cells in the presence of the birinapant, and that enhanced CL killing occurred through TNF secretion upon tumor antigen recognition or NK-activating receptor ligation (Abstract). This reference further teaches that the perforin/granzyme route to CL-mediated tumor cell killing was dispensable for the efficacy of birinapant, emphasizing the importance of the TNF-mediated apoptosis pathway (Abstract). Kearney teaches that birinapant sensitized tumor cells to apoptosis as bystanders and to membrane-bound TNF delivered to tumor cells within the immunological synapse, and that PD-L1 expression on tumor cells suppressed antigen-driven TNF production by CD8+ T cells, 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have taken the TWEAK of Vince and combined it with both PD-1 blocking agents and birinapant because TWEAK-receptor agonists sensitize cells to TNF and Kearney teaches that the combination therapy also enhances the efficacy of TNF induced cell killing. One would be motivated to do so because all three act on TNF-induced apoptosis. As such, there is a reasonable expectation of success, that TWEAK can be combined with both birinapant and PD-1 blocking agents to treat cancer identified as having a low TNF response signature. 
As such, claims 22-25 and 27 are rendered obvious by the combined teachings of Vince and Kearney, which provides motivation to combine TWEAK-receptor agonists with birinapant and PD-1 blocking agents. Claims 28 and 29 would be obvious because TWEAK sensitizes cells to TNF apoptosis, which would be obvious to administer prior to immunotherapy with birinapant or PD-1 blocking agents because they increase TNF production and efficacy. 

Claims 16-23 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vince in view of Ma et al. (Cancer Discov. 2013 April ; 3(4): 418–429. doi:10.1158/2159-8290.CD-12-0383). 
The difference between the prior art and the instant claims is that the prior art does not teach combining TWEAK with Adoptive cell transfer (ACT).

It would have been obvious to one of ordinary skill in the art to have used CD8+ T-cell transfer together with TWEAK because both increase the apoptotic properties of TNF- α. One would be motivated to combine T-cell adoptive therapy with TWEAK-receptor agonists because Vince teaches that TWEAK-receptor agonists sensitize tumor cells to TNF- α, and Ma teaches that adoptive T-cell transfer increases TNF- α production. As such, there is a reasonable expectation of success that the TNF- α will have an increased ability to kill cancerous cells when combined with TWEAK receptor agonists. As such, claim 23 is rendered obvious. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANETTE M LIEB whose telephone number is (571)270-3490. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANETTE M LIEB/               Primary Examiner, Art Unit 1654